Citation Nr: 0322559	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  92-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.  

2.  Entitlement to an increased disability rating for 
post-operative residuals, including marked pronation of both 
feet, marked rigidity of the forefeet, severe hammertoe 
deformity, and severe bilateral calluses and clavi, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On March 21, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the nature, 
severity, and etiology of the claimed 
back disability (which has been diagnosed 
as lumbosacral strain and status post 
excision, herniated nucleus pulposus of 
LS and history of spinal stenosis 
secondary to arthritis).  If no such 
disorder is found by the examiner, the 
examiner should so indicate.  The 
Development Unit should send the claims 
folders to the examiner for review.  The 
claims folders must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims files were reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnoses of the claimed disorder.  The 
examiner should review all of the 
veteran's medical records and history, 
and the service and post-service medical 
records, including but not limited to the 
November 1999 VA examination report 
alluding to a chronic irritation of the 
back condition secondary to the service-
connected bilateral foot disorder.

Following an examination of the veteran 
and a review of his medical records and 
history, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the back disorder 
was incurred during the veteran's active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from service, or is otherwise 
related to his active service.  
Additionally, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the claimed 
disorder is related to any post-service 
event(s) or diseases, and/or to the 
service-connected bilateral foot 
disability (characterized as 
postoperative residuals, marked pronation 
of both feet, marked rigidity of 
forefeet, and severe hammertoe deformity, 
several calluses and clavi).  If the 
examiner finds that the claimed back 
disorder has been aggravated by the 
service-connected bilateral foot 
disability, the examiner should identify 
the degree of disability sustained by the 
veteran which is over and above the 
degree of disability existing prior to 
the aggravation.  And, if the etiology of 
the claimed back disorder is attributed 
to multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
back disorder, including the comment in 
the November 1999 VA examination report 
noting a chronic irritation of the back 
condition secondary to the service-
connected bilateral foot disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

2.  The veteran should be scheduled to 
undergo a VA examination, conducted by a 
podiatrist, to evaluate the severity of 
the veteran's service-connected bilateral 
foot disability (characterized as 
postoperative residuals, marked pronation 
of both feet, marked rigidity of 
forefeet, and severe hammertoe deformity, 
several calluses and clavi).  The 
Development Unit should send the claims 
folders to the examiner for review.  The 
claims folders must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims files were reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected bilateral 
foot disability.  Following a review of 
the veteran's medical records and 
history, the examiner should discuss all 
relevant medical evidence/finding 
regarding the veteran's disability.  As 
well, the examiner should discuss any 
evidence of pronation, tenderness of 
plantar surfaces, any displacement and 
spasms of the tendon achillis, and the 
use of or need for orthopedic appliances.  

Furthermore, the examiner should render 
an opinion as to the effect that the 
veteran's bilateral foot disability has, 
if any, on his earning capacity.  The 
examiner should comment as to the 
veteran's current level of occupational 
impairment due to his disability, and as 
to whether the service-connected 
bilateral foot disability renders the 
veteran unable to retain gainful 
employment in the examiner's opinion.  
The examiner should also comment as to 
other alternative types of employment 
recommended for the veteran, if any, 
given his disability.  Moreover, the 
examiner should render an opinion as to 
whether the bilateral foot disability 
alone has caused marked interference with 
the veteran's employment (i.e., beyond 
that contemplated by the currently 
assigned 50 percent evaluation), or the 
need for frequent periods of 
hospitalization.  It is requested that 
the VA specialist reconcile any 
contradictory evidence regarding the 
above questions.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



